Per Curiam:
The rules for admission to the bar rigidly require a law clerkship engaged in practical office work during the usual business hours of the day. (Rule VII.)* This must be continuous for one year. (Rule III.) Valuable as are law school studies, this prescribed law clerkship is indispensable. Applicant would make up the year of clerkship by counting successive summer vacations of the law school, but such computation fails to make a continuous year. If, in the alternative, the applicant waives his last year at the law school, that time cannot be counted as a law clerkship, since the law school attendance breaks into the usual business hours of the day, and the same time cannot be duplicated except in school vacations. (Rule V.) The application, therefore, should be denied, with leave to renew after the expiration of a continuous year of law elerk*932ship. Jenks, P. J., Burr, Carr, Rich and Putnam, JJ., concurred. Application denied, with leave to renew after the expiration of a continuous year of law clerkship.

 See Ct. App. Rules, Admission of Attorneys and Counselors at Law.— [Rep.